Lahtinen, J. (dissenting).
We respectfully dissent. “The overriding concern when considering custody disputes, including those that involve relocation, is the best interests of the children” (Matter of Gutiy v Gutiy, 40 AD3d 1155, 1156 [2007] [citations omitted]). On this record, we agree with Family Court that petitioner (hereinafter the mother), presented no evidence to demonstrate that the children’s lives may be enhanced economically, emotionally and educationally by the proposed move of approximately 185 miles from the maternal grandmother’s home where the children have lived for more than three years. The absence of proof on these essential factors (see Matter of Tropea v Tropea, 87 NY2d 727, 739-741 [1996]) provides a sound and substantial basis for the denial of the mother’s petition to relocate (see Matter of Hissam v Mackin, 41 AD3d 955, 956 [2007], lv denied 9 NY3d 809 [2007]; Matter of Eck v Eck, 33 AD3d 1082, 1083 [2006]), and we would affirm.
Mercure, J.P., concurs. Ordered that the order is modified, on the facts, without costs, by reversing so much thereof as dismissed petitioner’s application; petition granted and matter remitted to the Family Court of Schoharie County for establishment of a visitation schedule for respondent; and, as so modified, affirmed.